Title: General Orders, 9 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Friday Octr 9th 1778.
            Parole BenningtonC. Signs Bolton Berks—
            
          
          Particular Brigade returns to be made to the orderly Office on Monday next agreeable to a form which will be given by the Adjutant General. Regimental Returns to be delivered in the same day by the Brigade Majors containing every Article of Cloathing in Possession of the non commissioned Officers and soldiers discriminating the good and serviceable from the bad and unserviceable; These returns are to be as exact & complete as possible.
          All Commissaries and Clothiers in and near the Army to make returns on the same day & in the same manner of all the Cloathing and Materials for Cloathing in their hands—respectively—distinguishing State from Continental Cloathing, and if any Quarter Masters have Cloathing of any kind in their possession they are to do the same.
          Mr Kemper will take particular Care to communicate this order to the Commissaries and Cloathiers—and the Quarter Master General to his Assistants and Deputies.
        